                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                        CASE NO. CR19-0115-JCC-2
10                           Plaintiff,                MINUTE ORDER
11            v.

12    JOSEPH SAM,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The Court ORDERS the United States Probation and Pretrial Services Office to prepare a
18   presentence investigation and report.
19          DATED this 21st day of June 2021.
20                                                       William M. McCool
                                                         Clerk of Court
21

22                                                       s/Paula McNabb
                                                         Deputy Clerk
23

24

25

26


     MINUTE ORDER
     CR19-0115-JCC-2
     PAGE - 1
